Citation Nr: 1822538	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  06-35 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran service on active duty in the United States Army from April 1992 to January 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which, in pertinent part, denied the TDIU claim.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2007.  A transcript of this hearing is of record.

In December 2009 and November 2010, the Board promulgated decisions which denied the TDIU claim.  The Veteran appealed those decisions to the United States Court of Veterans Claims (Court).  The Court, pursuant to joint motions for remand (JMRs), vacated the Board's decisions to the extent they denied the TDIU claim.

In October 2011 and June 2017, the Board remanded the case for further development.  The case has now been returned to the Board for additional appellate consideration.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for residuals of a lumbar spine injury, evaluated at 20 percent disabling from January 20, 1996, then 40 percent disabling from March 18, 1998; anterior cruciate ligament (ACL) repair, right knee, evaluated at 10 percent disabling from January 20, 1996, 20 percent from June 2, 2001, 30 percent from September 27, 2017, 100 percent pursuant to 38 C.F.R. § 4.30 from January 25, 2007, 30 percent from April 1, 2007, and 10 percent from September 1, 2016; a separate 10 percent evaluation for the right knee based upon impaired motion from January 30, 2006, to January 25, 2007, and from April 1, 2007; radiculopathy of the right lower extremity, evaluated as 10 percent disabling from May 15, 2012, and 20 percent disabling from February 1, 2016; radiculopathy of the left lower extremity, also evaluated as 10 percent disabling from May 15, 2012, and 20 percent disabling from February 1, 2016; right hip strain with limitation of extension evaluated as 10 percent disabling from February 1, 2016; limited flexion, abduction, adduction and rotation of the right hip evaluated as zero percent from February 1, 2016; and a surgical scar of the right knee, evaluated as zero percent from August 17, 2017.

2.  Although the record reflects the Veteran's service-connected disabilities may preclude employment primarily involving physical activities, the preponderance of the competent medical and other evidence of record is against a finding he is unable to obtain and/or maintain substantially gainful employment of a sedentary nature.


CONCLUSION OF LAW

The criteria for assignment of a TDIU due to service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In this case, the Board notes the Veteran has not contended he received inadequate notice in this case particularly in regard to the evidence needed to substantiate his TDIU claim and of the allocation of responsibilities between himself and VA in obtaining such evidence.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board further notes the Veteran has had the opportunity to present evidence and argument in support of this appeal, and it does not appear he has identified any outstanding evidence pertinent to his TDIU claim that has not been obtained or requested.  Moreover, the Veteran has been accorded multiple VA examinations and opinions during the pendency of this case which addressed his TDIU claim.  As noted in the prior Board remand in June 2017, and discussed in greater detail below, the Veteran's accredited representative criticized the adequacy of an August 2013 VA examination in an April 2017 statement.  That statement also questioned the adequacy of a subsequent September 2016 VA examination.  However, it does not appear the Veteran has questioned the adequacy of a December 2015 VA medical opinion pertinent to his TDIU claim, or the more recent October 2017 VA examination.  For example, a February 2018 statement from his accredited representative noted the findings of the October 2017 VA examiner but did not question the adequacy thereof to include the qualifications of the VA examiner to provide competent medical evidence.

No other deficiency appears to have been identified by the Veteran regarding the assistance he has been provided in this case, or in the conduct of his August 2007 Board hearing.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

Here, the Veteran is currently service-connected for residuals of a lumbar spine injury, evaluated at 20 percent disabling from January 20, 1996, then 40 percent disabling from March 18, 1998; ACL repair, right knee, evaluated at 10 percent disabling from January 20, 1996, 20 percent from June 2, 2001, 30 percent from September 27, 2017, 100 percent pursuant to 38 C.F.R. § 4.30 from January 25, 2007, 30 percent from April 1, 2007, and 10 percent from September 1, 2016; a separate 10 percent evaluation for the right knee based upon impaired motion from January 30, 2006, to January 25, 2007, and from April 1, 2007; radiculopathy of the right lower extremity, evaluated as 10 percent disabling from May 15, 2012, and 20 percent disabling from February 1, 2016; radiculopathy of the left lower extremity, also evaluated as 10 percent disabling from May 15, 2012, and 20 percent disabling from February 1, 2016; right hip strain with limitation of extension evaluated as 10 percent disabling from February 1, 2016; limited flexion, abduction, adduction and rotation of the right hip evaluated as zero percent from February 1, 2016; and a surgical scar of the right knee, evaluated as zero percent from August 17, 2017.  

The Board also notes it was previously determined that the Veteran satisfied the schedular requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU.  In fact, that was the basis for the underlying JMR for the Court's vacating the December 2009 Board decision.  The JMR underlying the Court's Order to vacate the November 2010 Board decision also contended that decision did not discuss the Veteran's education or work history.  Accordingly, the Board will now address the merits of the Veteran's TDIU claim.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

The Board also notes the law mandates when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant, to include degree of disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  However, neither the Veteran's nonservice-connected disabilities nor his age may be considered in determining whether he is entitled to a TDIU.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In this case, the Board notes the record reflects the Veteran is currently employed in a full-time capacity in the information technology (IT) field, and has been so for a period of years.  Nevertheless, the Board must also note that he was unemployed for a period of time during the pendency of this appeal.  For example, as noted in his original January 2006 TDIU application he reported that he had not worked since 2000, and provided similar testimony to this effect at his August 2007 hearing.  VA's General Counsel has held that TDIU could be awarded based on a temporary (i.e., non-permanent) inability to follow a substantially gainful occupation. VAOPGCPREC 5-2005 (Nov. 25, 2005).  However, it was further noted that not every period of inability to work would establish an inability to pursue a substantially gainful occupation.  In view of the availability of medical leave, leaves of absence, and other routine accommodations for periods of incapacity, VA's General Counsel indicated that it was reasonable to conclude that some periods of incapacity or time lost from work would not preclude a veteran from securing or maintaining substantially gainful employment.  Additionally, the fact that the schedular ratings are intended to compensate for considerable periods of time lost from work strongly suggested that VA did not intend to authorize an extraschedular TDIU rating for each individual period of time lost from work without regard to the frequency and duration of such periods and their overall effect on the veteran's employability.

In addition, the Court has held the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, supra.

The Board notes that the Veteran has reported problems engaging in physical employment due to his service-connected disabilities.  For example, he testified at his August 2007 hearing that he worked at Wal-Mart for less than a year, and left due to physical problems to include with prolonged standing.  He reported on his January 2006 TDIU application that his last job was at a parts store from 1997 to 2000, and provided similar testimony to this effect at his 2007 Board hearing.  

The Board further notes that various VA examinations, including the most recent examination in October 2017, included findings to the effect the Veteran experienced impairment in engaging in physical employment due to his service-connected disabilities.  For example, the October 2017 VA examiner stated the Veteran would have problem functioning in an economic environment that requires him to be on his feet.  The prior VA examination of September 2016 noted the Veteran's current duties required him to stop and take rest breaks due to his knee pain.  The December 2015 VA medical opinion stated that due to the Veteran's service-connected back and right knee disabilities he should not have done nor should he do in the future a job that required bending forward past the point of pain in his back, deep squatting, bending to lift, climbing ladders, repeatedly climbing stairs, kneeling or crawling.  Similarly, an August 2009 VA examination stated he should be restricted from squatting, kneeling, and climbing.  An April 2006 VA examination also noted, in part, the Veteran reported he had not worked for several years because he could not squat down to take inventory or lift; and that while he could lift moderate weight if it was at waist level, he could not bend over and pick up any weight.

In addition, a private vocational consultant indicated in a July 2011 report that, at the request of the Veteran's representative, an assessment of the Veteran's vocational ability was completed.  After a review of the Veteran's claims file and a teleconference with the Veteran, the consultant opined that with a reasonable degree of vocational certainty that the Veteran's lumbar spine and right knee disabilities resulted in his inability to secure or follow a substantially gainful occupation on a consistent, regular basis since January 2006, and more likely since 2000, the date of his last employment.

The Board finds, however, that the private vocational consultant's report is inconsistent with and contradicted by the consistent opinions of VA examiners that the Veteran has been capable of sedentary employment during the pendency of this appeal.  Moreover, the VA opinions appear consistent with the Veteran's education and work history.  In pertinent part, the Veteran participated in VA vocational rehabilitation services during the pendency of this case, originally in 2002 then re-applying in 2006.  Although the Veteran testified at his August 2007 hearing that he believed he was given extra chances to participate in this program, a review of the vocational rehabilitation records themselves do not indicate extraordinary measures were made in his case.  Further, it does not appear it was determined the goal of substantially gainful employment was not feasible.

The Board also observes that the Veteran's January 2006 TDIU application reflects he was attending college for general education studies from 2001 to 2003.  He subsequently took additional education training as part of the vocational rehabilitation program in the computer/IT field, then pursued a non-paid work experience program in that field before obtaining full-time employment in that field.  The fact that he was able to perform such education and work experience program even prior to obtaining his current IT position is consistent with the ability to engage in sedentary occupation of a similar nature.  This is also supported by the fact the record, including the Veteran's hearing testimony and VA vocational rehabilitation records, also reflect he was able to perform administrative/office tasks associated with his employment at the parts store from 1997 to 2000.  

The Board acknowledges that the Veteran had difficulties with pursuing his education due to the impairment of his service-connected disabilities, and such was noted in the July 2011 private vocational consultant's report.  Nevertheless, the Veteran did complete this program, and such impairment appears to be adequately compensated by the scheduler ratings he was assigned during this period.

The Board also acknowledges that the record reflects accommodations have been made by the Veteran's current employer in light of the limits imposed by his service-connected disabilities.  These accommodations appear designed to minimalize the amount of prolonged standing and walking; however, the Veteran is still able to perform the essential aspects of his job.  Accordingly, the Board finds that the accommodations made by the Veteran's employer were reasonable, not extraordinary, and required by the Americans with Disabilities Act (ADA).

In addition, the Board notes the Veteran testified at his August 2007 hearing that he was not fired from his prior employment, to include the parts store, but chose to leave on his own even though he reported it was due to the impairment of his service-connected disabilities.  Further, VA vocational rehabilitation assessment in 2006 noted while he was last employed in 2000 he had not seriously sought employment over the years, and was not registered with the employment office.  

In view of the foregoing, the Board finds that the opinions of the VA examiners' that the Veteran was able to engage in sedentary employment is consistent with his documented education and work history, to include the December 2015 VA examiner's opinion that the time that the Veteran has been unemployed since his discharge from service was not due to his service-connected medical problems but instead to other nonservice-connected issues.  Consequently, the Board finds that the VA examiners' opinions are entitled to significant probative value in this case, and entitled to greater weight than the opinion expressed by the 2011 private vocational assessment.

The Board acknowledges the Veteran's representative asserted in the April 2017 statement that the August 2013 VA examiner's qualifications were not identified, and questioned the adequacy of the findings thereof.  As such, the Board has not explicitly considered that examiner's opinion in this case.  

Regarding the September 2016 VA examination, the representative noted that examiner was identified as a physician assistant, and questioned whether that entitled them to make adequate findings as to orthopedic disabilities.  However, the representative did not dispute or challenge whether the examiner had the requisite education, training, and experience as would be typical of a physician assistant.  As such, that examiner's opinion is for consideration as competent medical evidence one would expect from a clinician with such qualifications.  Moreover, both the December 2015 and October 2017 VA examiners are clearly identified as medical doctors (M.D.), and the Veteran has not challenged their qualifications to provide competent medical evidence.  As already noted, the September 2016 VA examiner's opinions is consistent with the December 2015 and October 2017 VA examiners' opinions, as well as that of the 2009 VA examiner.  

For these reasons, the Board finds that although the record reflects the Veteran's service-connected disabilities may preclude employment primarily involving physical activities, the preponderance of the competent medical and other evidence of record is against a finding he is unable to obtain and/or maintain substantially gainful employment of a sedentary nature.  

In making the above determination, the Board is cognizant the Veteran has a claim pending of entitlement to service connection for an acquired psychiatric disorder.  Nevertheless, even if service connection is established for such disability the fact remains he has been able to engage in substantially gainful employment of a sedentary nature in the IT field despite the impairment caused by his psychiatric symptoms.  This finding is consistent with the fact that a recent March 2018 VA examination did not find the Veteran had total occupational and social impairment due to his acquired psychiatric disorder.  Rather, his occupational and social impairment was described as reduced reliability and productivity.  The Board also notes that the 2017 and 2018 VA examinations both reflect the Veteran remained employed in an IT capacity, and information from his employer reflect this is a full-time position.


ORDER

Entitlement to a TDIU due to service-connected disability is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


